Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/767121 
    
        
            
                                
            
        
    

Parent Data16767121, filed 05/27/2020 is a national stage entry of PCT/CN2017/113796 , International Filing Date: 11/30/2017


Status of claims
Claims 1-20 are pending.
No claim is allowed.


Election/Restrictions

DETAILED ACTION
	
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6 are drawn to a  method for treating cancer, comprising steps of:
administering to a subject an effective amount of zero valent iron (ZVI). (claim 1)
nanoparticles and an effective amount of at least one resistance modulating agent.
2. The method for treating cancer according to claim 1, wherein a shell of each of the
ZNI nanoparticles comprises gold (Au) (claim 2).

Group II, claims are drawn to: A method for improving efficacy of a cancer treatment, comprising steps of administering an effective amount of at least one resistance modulating agent to a subject receiving a treatment using zero valent iron (ZVI). (claim).

Group III  claims 12-20 are drawn to: claim 12 
 A method for treating cancer, comprising steps of:
obtaining a first transcriptome profile of cancer cells of a subject;
providing the cancer cells, a prophylactically effective amount of zero valent iron
(ZVI) nanoparticles;
obtaining a second transcriptome profile of the cancer cells;
determining susceptibility of the cancer cells to the ZVI nanoparticles according
to a difference between the first transcriptome profile and the second transcriptome
profile; and treating the subject according to a result of the determination.
All claims were not copied here.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to form a single general inventive concept."  The presently claimed invention does not present a contribution over the prior art. There is a lack of unity of invention because the claimed technical feature is not a special technical feature as it does not make a contribution over the prior art as cited in search report such as US 2013236548A1, WO 2017192749A2 and WO 2012031008 A2 and CN 1255376A as cited in the search report. 
The difference between the technical solution of claim 1 and D1 is that the use of ZVI is combined with resistance modulating agent. However, the combined use of resistance modulating agent for cancer therapy is disclosed in US 2013236548A1 . It would be obvious to the person skilled in the art, to arriving at the technical solution according to claim 1. Thus, the technical solution proposed in claim | cannot be considered as involving an inventive step under PCT Article 33(3).  Similarly, as cited in the search report other reference teach claimed invention.   Search report explains so not repeated here, It would have been obvious to one skilled in the art at the time the invention was filed would consider such treatments of cancer as instantly claimed. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species for method claims of group I

Group I

(1)	Applicants should elect one specific method of treating one specific cancer by from the elected group I by Zero valent iron (ZVI) and 
From the elected group, elect one specific, Zero valent iron (ZVI) specific resistance modulating agent.  The method for treating cancer according to claim 1, wherein the cancer as in claim 6 such as bladder cancer, bone cancer, brain cancer, breast
cancer, cervical cancer, colon cancer, endometrial cancer, (as in claim 6, full claim was not copied here).
Applicants should elect one specific combination of compounds which will be used for the treating one specific cancer.

Group II 

(2) 	Applicants should elect one specific resistance modulating agent to a subject receiving a treatment using a specific zero valent iron (ZVI) nanoparticles for improving the efficacy of a cancer treatment. 

Group III

(3)	Applicants should elect one specific method and specific steps of treating one specific cancer (as in claim 20).  Claims contain various terms and methods such as first transcriptome profile and second transcriptome profile and many other various steps and condition.  
Applicants may elect one specific example from the specific example from the specification which was done by Applicants.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Telephonic Election

No call was made for telephonic election in this application.  It was decided to send the requirement in writing.
Rejoining the Method Claims
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney  L. Klinkel  can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627